Title: To Thomas Jefferson from Peter Coulter, 18 June 1805
From: Coulter, Peter
To: Jefferson, Thomas


                  
                     To the President of the United States,
                     
                        18 June 1805
                     
                  
                  The Petition of Peter Coulter Humbly Sheweth.
                  That he is a poor man, with a Wife and four Small Children to Support,—that he has for Sometime past followed the Occupation of a Huckster or Shop-Keeper, for which he obtained a Licence from the Honourable the Circuite Court of Washington County for the district of Columbia—that he was presented and Summoned to appear before the Same Honorable Court at their Sitting in December last—for Keeping a disorderly House, & then adjudged by the Said Court to pay a fine of Ten dollars with the Cost, together amounting to 3130/100$ or thereabouts, as will by the Clerks bill herewith more fully Shew—Your petitioner will not say whether it was from Pique or malice, that induced those who presented him, to do So—But Humbly begs leave to observe, that he is Ignorant of the Laws, and prays that he may further observe, that he has never Knowingly willingly or Intentionally mistaked any Law of this his adopted Country—and that
                  Believing the facts to be as alleged in the within petition, We respectfully recommend to the President of the United States a compliance therewith.
                  
                     W Kilty 
                     
                     W. Cranch 
                     
                  
                  
                     June 18. 05. 
                       Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                  
               